           CASE 0:20-cv-00306-ECT-LIB Doc. 7 Filed 10/02/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Herman Westly Rodgers, Jr.,                            File No. 20-cv-306 (ECT/LIB)

              Plaintiff,

v.                                                                ORDER

U.S. Navy,

           Defendant.
________________________________________________________________________

       Magistrate Judge Leo I. Brisbois issued a Report and Recommendation on

September 14, 2020.        ECF No. 6.      No party has objected to that Report and

Recommendation, and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error,

and based upon all the files, records, and proceedings in the above-captioned matter, IT IS

ORDERED THAT:

      1.      The Report and Recommendation [ECF No. 6] is ACCEPTED;

      2.      This action is DISMISSED WITHOUT PREJUDICE for lack of

              subject-matter jurisdiction; and

      3.      Plaintiff’s application to proceed in forma pauperis [ECF No. 4] is DENIED

              AS MOOT.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: October 2, 2020                    s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
